                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 -------------------------------------x
 PETROCHOICE HOLDINGS, INC.           :
                  Plaintiff,          :                    CIVIL ACTION
                                      :
      - against -                     :
                                      :                    No. 19-6152-JMG
 FRANCIS S. OROBONO, JR.,             :
                                      :
                  Defendant.          :
 -------------------------------------:

                                         APPENDIX

Exhibit 09 - Declaration of Robert Walker in Support of Plaintiff’s Motion for Summary Judgment

Exhibit 10 – PHC000252

Exhibit 11 – PHC000600

Exhibit 12 – PHC000648

Exhibit 13 – PHC000847

Exhibit 14 – PHC000863

Exhibit 15 – PHC000864

Exhibit 16 – JWT000408-412

Exhibit 17 – Excerpts from Video deposition transcript of Francis Orobono on September 22, 2020

Dated this 20th day of July, 2021.         Respectfully Submitted,

                                           LEWIS BRISBOIS BISGAARD & SMITH LLP

                                           By: /s/ Kayla Dawn Dreyer
                                               Steven D. Urgo, ID No. 62773
                                               550 E. Swedesford Road, Suite 270
                                               Wayne, Pennsylvania 19087
                                               Telephone: 215.977.4078
                                               steven.urgo@lewisbrisbois.com



4822-9593-7266.1                              1
                                                       Jon Jay Olafson
                                                       1700 Lincoln Street, Suite 4000
                                                       Denver, CO 80203
                                                       Telephone: 303.861.7760
                                                       Jon.Olafson@lewisbrisbois.com

                                                       Kayla Dawn Dreyer
                                                       1700 Lincoln Street, Suite 4000
                                                       Denver, CO 80203
                                                       Telephone: 303.861.7760
                                                       Kayla.Dreyer@lewisbrisbois.com

                                                       Attorneys for Plaintiff PetroChoice Holdings, Inc.



                                CERTIFICATE OF SERVICE
  I hereby certify that on this 20th day of July, 2021, the undersigned served the foregoing
PETROCHOICE HOLDINGS, INC.’S REPLY IN SUPPORT OF ITS MOTION FOR
SUMMARY JUDGMENT upon counsel via ECF:

Joel L. Frank
Lamb McErlane PC
24 East Market Street
P.O. Box 565
West Chester, PA 19381-0565
jfrank@lambmcerlane.com

Mary-Ellen H. Allen
Lamb McErlane PC
24 East Market Street
P.O. Box 565
West Chester, PA 19381-0565
mallen@lambmcerlane.com
mallen@chescolaw.com

                                             /s/      Kayla Dawn Dreyer
                                                   A duly signed original is on file at the
                                                   Law Offices of LEWIS BRISBOIS




4822-9593-7266.1                                   2
